                                          Case 4:20-cv-03184-HSG Document 40 Filed 10/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Master File No. 20-cv-03184-HSG
                                   8     IN RE: S.C. JOHNSON & SON, INC.                    ORDER DENYING APPLICATION TO
                                                                                            APPOINT INTERIM CO-LEAD
                                   9     WINDEX NON-TOXIC LITIGATION                        COUNSEL
                                  10                                                        Re: Dkt. No. 28
                                  11     This Document Relates To: All Actions

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the application to appoint interim class counsel filed by

                                  15   Plaintiffs Michelle Moran and Monica Waddell. See Dkt. No. 28. Plaintiffs seek to appoint four

                                  16   attorneys from four different law firms as interim class counsel: (1) Ryan Clarkson from Clarkson

                                  17   Law Firm, PC; (2) Christopher Moon from Moon Law, APC; (3) Michael Reese from Reese LLP;

                                  18   and (4) Spencer Sheehan from Sheehan and Associates, PC. Id. The Court held a hearing on
                                  19   October 8, 2020. For the reasons detailed below, the Court DENIES the motion.

                                  20          Under Federal Rule of Civil Procedure 23(g)(3), a court “may designate interim counsel to

                                  21   act on behalf of a putative class before determining whether to certify the action as a class action.”

                                  22   Fed. R. Civ. P. 23. A court should “designate interim counsel during the pre-certification period if

                                  23   necessary to protect the interests of the putative class.” See Wang v. OCZ Tech. Grp., Inc., No. C

                                  24   11-01415 PSG, at *4 (N.D. Cal. June 29, 2011) (citing Fed. R. Civ. P. 23). Although Rule

                                  25   23(g)(3) does not provide a standard for appointment of interim counsel, courts typically look to

                                  26   the factors used in determining the adequacy of class counsel under Rule 23(g)(1)(A). See, e.g., In
                                  27   re Seagate Tech. LLC Litig., No. 16-CV-00523-RMW, 2016 WL 3401989, at *2 (N.D. Cal. June

                                  28   21, 2016). These factors are:
                                          Case 4:20-cv-03184-HSG Document 40 Filed 10/15/20 Page 2 of 3




                                   1
                                                      (1) the work counsel has done in identifying or investigating potential
                                   2                  claims in the action;
                                                      (2) counsel’s experience in handling class actions, other complex
                                   3                  litigation, and the types of claims asserted in the action;
                                                      (3) counsel’s knowledge of the applicable law; and
                                   4                  (4) the resources that counsel will commit to representing the class.
                                   5

                                   6   Fed. R. Civ. P. 23(g)(1)(A). The Court may also consider “any other matter pertinent to counsel’s

                                   7   ability to fairly and adequately represent the interests of the class.” See Fed. R. Civ. P.

                                   8   23(g)(1)(B).

                                   9          Although counsel credibly address the four factors under Rule 23(g)(1)(A), they fail to

                                  10   explain, as a threshold matter, why the appointment of interim counsel is necessary at this stage to

                                  11   protect the interests of the putative class. “Where there are no competing lawsuits or firms, courts

                                  12   in this district have been unwilling to appoint interim class counsel.” See In re Seagate, 2016 WL
Northern District of California
 United States District Court




                                  13   3401989 (collecting cases). As counsel acknowledged during the hearing, they have all worked

                                  14   together cooperatively and share a unified strategy regarding how this action should proceed. All

                                  15   four firms seek to represent Plaintiffs together as co-lead counsel, and thus, the appointment of

                                  16   interim counsel is not necessary to address any live conflict among counsel or to clarify their

                                  17   respective roles in the litigation. See, e.g., Imran v. Vital Pharm., Inc., No. 18-CV-05758-JST,

                                  18   2019 WL 1509180, at *10 (N.D. Cal. Apr. 5, 2019) (denying appointment of three firms as co-

                                  19   interim class counsel where there was no rivalry among the firms).

                                  20          During the hearing on the motion, counsel indicated that there is a related action in state

                                  21   court, and that the ongoing settlement discussions in that case may involve at least one Windex

                                  22   product also at issue in this case. But despite the Court’s repeated questioning, counsel could not

                                  23   explain why the existence of the state court action required an appointment of interim counsel in

                                  24   this case. All four firms in this case could still reach out to discuss the state court action with

                                  25   counsel in that case, as they appear to have done already. And to the extent such a settlement is

                                  26   finalized in the state court action, Plaintiffs in this action may decide whether to opt out as

                                  27   necessary. Counsel also raised the specter of competing law firms from future “copycat” cases.

                                  28   However, the Court may address that issue if and when it arises in cases actually before it, and
                                                                                          2
                                          Case 4:20-cv-03184-HSG Document 40 Filed 10/15/20 Page 3 of 3




                                   1   with the benefit of briefing from any such additional, competing law firms. Accord Imran, Inc.,

                                   2   No. 18-CV-05758-JST, 2019 WL 1509180, at *10 (N.D. Cal. Apr. 5, 2019). The Court’s duty

                                   3   under Rule 23(g) is to protect the interests of the putative class, not those of counsel.

                                   4            In sum, the Court finds that counsel did “not present the ‘special circumstances’ that

                                   5   warrant appointment of interim counsel at this stage.” See, e.g., In re Nissan N. Am., Inc. Litig.,

                                   6   No. 18-CV-07292-HSG, 2019 WL 4601557, at *2 (N.D. Cal. Sept. 23, 2019) (quoting In re Nest

                                   7   Labs Litig., No. 14-CV-01363-BLF, 2014 WL 12878556, at *1 (N.D. Cal. Aug. 18, 2014)).

                                   8   Accordingly, the Court DENIES the motion without prejudice. Plaintiffs are directed to file the

                                   9   consolidated amended complaint within 30 days of the date of this order as agreed in their

                                  10   stipulation to consolidate actions. See Dkt. No. 24 at 3.

                                  11            IT IS SO ORDERED.

                                  12   Dated:
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
